COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Overton
Argued at Salem, Virginia


JERRY LYNN GIBSON
                                         MEMORANDUM OPINION * BY
v.   Record No. 2783-96-3                JUDGE JOSEPH E. BAKER
                                           DECEMBER 16, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                 William N. Alexander, II, Judge
          Robert Bryan Haskins (Turner, Haskins &
          Whitfield, on brief), for appellant.

          Ruth Ann Morken, Assistant Attorney General
          (Richard Cullen, Attorney General, on brief),
          for appellee.



     Jerry Lynn Gibson (appellant) appeals from his bench trial

conviction by the Pittsylvania County Circuit Court (trial court)

for unlawful wounding in violation of Code § 18.2-51. 1   He

contends that the evidence was insufficient to prove he acted

with intent to maim, disfigure, disable or kill Aylor C. Newby

(the victim).   We disagree and affirm the judgment of the trial

court.

     As the parties are conversant with the record, we recite

only the facts necessary to an understanding of this opinion.

Upon familiar principles, we state the evidence in the light most

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Appellant was tried for malicious wounding, but the court
found him guilty of the lesser-included offense of unlawful
wounding.
favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.        See Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     About 11:00 p.m. on November 28, 1995, the victim was asleep

on the couch in his mobile home.        When the victim answered a

knock at the door, appellant "hit [him] up side of the head and

said, come on, you want a piece of me you can get it now."       They

started fighting.   The victim testified that he was "swinging

too," because he "thought [he] had the right to defend

[himself]."   The noise of the confrontation awoke the victim's

wife (Wendy).   As she looked out the front door, she saw the

victim being struck by appellant and observed two more men

walking toward the victim.   She yelled to the victim to watch out

for the approaching men.   A third man, carrying a steel pipe,
                                    2
approached from behind a trailer.        When the victim looked up,

appellant struck him in the mouth with such force that it knocked

out a tooth, which became embedded in his lip. 3      Almost

simultaneously, the man with the steel pipe struck the victim

across the back with it, knocking the victim "paralyzed" to the

concrete.   When Wendy threatened to call the police, appellant

and the three men ran off together, laughing and yelling, "I got

you, I got you."

     2
      These three men had their heads covered.
     3
      Two other teeth had to be removed because they were "messed
up," and a third fell out on its own.




                               - 2 -
     The victim initially was unable to get up but was eventually

 able to move with the help of his wife, who drove him to the

hospital. 4   Wendy observed a welt "all the way down . . . his

back," a missing tooth, a tooth "sitting up into his lip," and

numerous bruises and cuts.    The victim eventually lost four teeth

as a result of the beating and had a sore back for three days.

     Viewing the evidence in the light most favorable to the

Commonwealth, as we must, the evidence discloses that appellant

was the aggressor and was accompanied by three other men, one of

whom struck the victim in the back with a steel pipe, raising a

large welt and bruise thereon.    Moreover, the pipe blow was so

severe that it caused the victim to fall and be temporarily

"paralyzed."    In addition, as the victim was distracted by the

approaching men, appellant struck the victim in the face with

such force as to cause one tooth to become dislodged and embedded

in the victim's lip, and resulting in the eventual loss of a

total of four teeth.
     Appellant argues that to support an unlawful wounding

conviction, the evidence must show he intended to maim,

disfigure, disable or kill the victim, and he contends that the

evidence fails to meet that requirement.

     The finder of fact may infer that a person intends the

natural and probable consequences of his acts.    See Campbell v.

Commonwealth, 12 Va. App. 476, 484, 405 S.E.2d 1, 4 (1991)
     4
      X-rays of the victim's back proved negative for fractures.




                                 - 3 -
(en banc).   Here, the evidence is sufficient not only to show

that appellant's attack was unlawful within the context of Code

§ 18.2-51, but also to permit the reasonable inference that

appellant and three other men went with covered heads to the

victim's house late at night with the intent to inflict bodily

harm on the victim, and relished in their success as they

departed, laughingly yelling that their purpose had been attained

and gloating that they had "got [him]."   Because appellant acted

in concert with the man who wielded the pipe, in addition to

delivering forceful blows by his own fist, appellant is liable

for that action.   See, e.g., Pugliese v. Commonwealth, 16 Va.

App. 82, 93, 428 S.E.2d 16, 24 (1993).

     For the reasons stated, the judgment of the trial court is

affirmed.

                                                         Affirmed.




                               - 4 -